DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 9/2/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “dilute doped fiber” does not have a clearly defined meaning in the art of optical amplification. 
The specification at paragraph [0017] states “…dilute ions are activated to amplify the optical signals in a 1550 nm operating window with low optical transmission loss…”
As a result, claim 7 is being interpreted to broadly read on a fiber doped to amplify at 1550 nm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coyle (2007/0024956).
With respect to claim 1, Coyle discloses: A doped fiber amplifier [ taught by figure 2; abstract ] comprising a seed source inputting signal light [ taught by seed source (225) ], a first isolator connected with the seed source [ taught by isolator (232) ], a coupler connected with the first isolator [ taught by optical coupler (240) ], a pump laser [ taught by pump source (245) ] and a doped fiber connected with the coupler [ taught by fiber (235); abstract ], a second isolator connected with the doped fiber [ taught by isolator (252) ], an optical splitter connected with the second isolator [ taught by tap (255) ], and a connection head connected with the optical splitter [ taught by the output port of tap (255) directing light to fiber (265) ]; wherein the connection head outputs the signal light of the seed source [ amplified signal light is output to fiber (265) ].
Claim 6 is taught by paragraph [0032] of Coyle.
Method claim 9 is anticipated by the operation of the structure of Coyle, as applied to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coyle in view of Zhang et al (CN 106451046A).
Claims 5 and 7 would have been obvious because the abstract and figure 1 of Zhang et al teach that it was a conventional practice in fiber laser amplifiers operating on a seed source to use the 1550nm wavelength.
Claim 7 is suggested in that Zhang discloses using a Er-Yb co-doped fiber.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coyle in view of Garrett et al (WO 201649622 A1).
Claim 8 would have been obvious because the abstract of Gaarrett et al teaches that using a pluggable modular housing to hold the components of a fiber amplifier was a conventional construction.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Coyle in view of Feulner et al (DE 60019212 T2).
Claim 2 differs from Coyle in that it specifies that the optical splitter [the tap in Coyle] have a main path fiber and branch path fiber.
Figure 6 of Feulner et al show that it was a common construction to create a tap comprising a main fiber (701) and branch fiber (702).
Claims 3 and 4 are suggested to a skilled artisan by figure 6 of Feulner et al wherein a photodiode (703) is used to detect the branched signal.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/MARK HELLNER/            Primary Examiner, Art Unit 3645